Citation Nr: 0935693	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right atrial 
enlargement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1984 until April 
1992.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 1997 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Little Rock, Arkansas and St. Paul, 
Minnesota, respectively.  The claims file is currently at the 
RO North Little Rock, Arkansas.

The Veteran's claims were most recently before the Board in 
November 2005 and June 2007.

At the time of the June 2007 Board remand, the issues on 
appeal included entitlement to service connection for a 
disability manifested by depression, as well as entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  By a rating decision in January 2009, service 
connection was established for PTSD and depression, and a 
rating of 100 percent has been assigned, effective January 9, 
2003.  As such, these matters no longer represent pending 
appeals and are not for appellate consideration.

The issue of entitlement to service connection for right 
atrial enlargement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA neurologist has linked the Veteran's headaches to 
her active service.

2.  Hypertension was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to establish a nexus or link between hypertension and 
the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Headaches were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In light of the favorable decision to grant the Veteran's 
claim of entitlement to service connection for headaches, any 
deficiency as to VA's duties to notify and assist, pursuant 
to the provisions of the VCAA, as to the headaches issue, is 
rendered moot, and the following discussion of the VCAA 
pertains to the Veteran's claim of entitlement to service 
connection for hypertension.

By correspondence dated in May 2003 and July 2007 the Veteran 
was informed of the evidence and information necessary to 
substantiate the hypertension claim, the information required 
of the appellant to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the July 2007 letter the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As VCAA notice was not completed prior to 
the initial AOJ adjudication of the claim, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The claims file contains service treatment records which 
appear to be incomplete.  A review of the claims file reveals 
that numerous research attempts have been conducted, and 
further efforts would be futile.  VA medical records are of 
record.  In February 2008 and August 2008 the Veteran 
underwent VA examinations that addressed the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions obtained in this case are more than 
adequate.  The opinions considered the pertinent evidence of 
record, and included specific references to the Veteran's 
available service treatment records.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Headaches

The available service treatment records reveal no complaints 
or findings of headaches.

In an August 1994 VA social worker's note, the Veteran 
indicated that she had had headaches in the military "for 
years."  An October 1994 VA neurological examination report 
revealed that the Veteran stated that she had had headaches 
since 1985 soon after basic training.  The impression was 
migraine headaches.

In accordance with the directions provided in the June 2007 
Board remand, in February 2008, the Veteran underwent a VA 
neurology examination for the purpose of determining whether 
her complaints of headaches were related to her active 
service.  The impression was chronic headaches.  The February 
2008 examiner, a VA neurologist, concluded the examination 
report by stating that it was likely that the Veteran's 
headaches were related to her active service (in particular, 
to an inservice fall that occurred during military training 
as described by the Veteran in a statement received in 
December 1995).

The Board finds that the February 2008 VA examiner's opinion 
is of high probative value in this case.  The February 2008 
VA examiner elicited information concerning the Veteran's 
military service, considered the pertinent evidence of 
record, and performed a contemporaneous examination.  In 
addition to linking the Veteran's headaches to her asserted 
inservice fall, it also appears the examiner essentially 
noted a continuity of her headaches symptoms during and 
subsequent to service.  Such reasoning appears to comport 
with the many statements made by the Veteran in 1994 and 
thereafter wherein she indicated that she had had problems 
with headaches during service.  In this regard, the Board 
again notes that in an August 1994 VA social workers note the 
Veteran stated that she had had headaches for years.  The 
Board finds that the Veteran's statement in this regard is 
credible as she is competent to report experiencing head 
pain, and her statement was not made in conjunction with 
pursuing treatment for her headaches, but while discussing 
primarily family and personal matters.

With resolution of doubt in the Veteran's favor, the Board 
finds that competent clinical evidence of record, and the 
Veteran's credible lay statements, support service connection 
for headaches.

II.  Hypertension

The Veteran's March 1984 service enlistment examination 
report indicates that the Veteran's heart was clinically 
evaluated as normal; blood pressure was recorded as 118/72.  
Service treatment records associated with the Veteran's tubal 
ligation reveal blood pressure readings no higher than 
120/80.  

At a July 1994 VA (Persian Gulf ) examination, the Veteran's 
heart was evaluated as normal; blood pressure was recorded as 
134/82.  An August 1994 VA examination noted no 
cardiovascular disability; blood pressure was recorded as 
120/80.

A September 1995 VA record recorded blood pressure as 140/86, 
and an October 1995 VA record recorded blood pressure as 
140/82.  An April 1996 VA record noted a diagnosis of 
hypertension, the earliest such diagnosis in the claims file.

In accordance with the directions provided in the Board's 
June 2007 Board remand, in February 2008 the Veteran 
underwent a VA hypertension examination for the purpose of 
determining whether hypertension was present during service 
or otherwise related to service.  After eliciting information 
concerning the Veteran's military service, considering the 
pertinent evidence of record (including referencing the 
Veteran's available serve medical records, and performing a 
contemporaneous examination, the February 2008 VA examiner 
stated that the Veteran's hypertension probably began in late 
1995, and thus concluded that the Veteran's hypertension had 
its onset a few years following the Veteran's separation from 
service.

The Board observes that hypertension was not noted in service 
or within the first year of discharge from service, and there 
is no objective evidence of hypertension until 1995 (at the 
earliest), some three years subsequent to service.  Further, 
there is no competent medical opinion linking hypertension to 
service.  In fact, the VA examiner who performed the February 
2008 VA hypertension examination (and the August 2008 VA 
heart examiner, as well) essentially opined that hypertension 
was not likely related to the Veteran's military service.

The Board acknowledges that an October 2003 VA examiner 
indicated that the Veteran's hypertension started during 
service.  The Board notes, however, that in a March 2004 
addendum, and based upon a more detailed review of the 
record, the October 2003 VA examiner indicated that there was 
no evidence that the Veteran's hypertension had begun during 
her military service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has first 
hand knowledge, and, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a 
layperson, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the onset of 
her hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

As noted, the Veteran's complete service treatment records 
are not associated with the claims file.  While the Board is 
cognizant of the heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule (O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)), the Veteran still has the burden to establish this 
claim by competent clinical evidence which is at least in 
equipoise.  Here, the Board again notes that competent 
clinical findings subsequent to service revealed normal blood 
pressure readings.  Further, the Board also observes that the 
Veteran did not assert at her June 1999 Board hearing (June 
1999 Board hearing transcript, page 36) that she had been 
treated for hypertension during service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, and has 
resolved doubt in the Veteran's favor in granting service 
connection for headaches.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for hypertension is denied.


REMAND

The February 1999 rating decision on appeal denied 
entitlement to service connection for right atrial 
enlargement, and the issue was last addressed (in a 
substantive manner) by VA in the remand portion of a November 
2005 Board decision and remand (the Board observes that the 
June 2007 Board remand noted that the issue was undergoing 
additional development).

The November 2005 Board decision contained the following:

Regarding the right atrial enlargement 
claim, the veteran had a VA examination 
in October 2003.  Although that 
examination showed a normal size heart, 
the examiner stated that he had ordered 
an echocardiogram to determine if there 
indeed was any right atrial enlargement.  
Such study is not associated with the 
claims file, nor were the results of that 
test otherwise indicated in the record.  
As such, that echocardiogram should be 
located and added to the record.

The November 2005 Board remand required that the RO complete 
the following:

Contact the VA Medical Center in North 
Little Rock, Arkansas, and request a copy 
of an echocardiogram performed on or 
around October 2003.  If no such document 
can be found, then the veteran should be 
scheduled for such a study.  If the 
results of such study reveal right atrial 
enlargement, then a VA examiner should 
provide an opinion as to whether such 
condition is at least as likely as not 
related to active service.  In rendering 
such an opinion, the entire claims file 
should be reviewed.  The examiner should 
also comment as to whether such right 
atrial enlargement is attributable to a 
known clinical diagnosis.  All opinions 
should be accompanied by a clear 
rationale supported by the evidence of 
record.

While the October 2003 echocardiogram is not associated with 
the claims file, the RO did schedule the Veteran for an 
echocardiogram that was completed in May 2008, and that study 
is associated with the claims file.

The Board notes that it appears the RO has completed the 
development requested in the November 2005 remand.  However, 
as pertinent evidence has been added to the claims file since 
the November 2005 Board remand (as well as since the June 
2004 supplemental statement of the case, the last 
adjudication on the merits by VA), the issue must be remanded 
to the AOJ for review and consideration.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) 
(2008).

Accordingly, the case is REMANDED for the following:

The AOJ must readjudicate the issue of 
entitlement to service connection for 
right atrial enlargement with 
consideration of the additional evidence 
received since the most recent 
supplemental statement of the case in 
June 2004 which addressed the matter.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


